   Case: 3:17-cv-00252-SLO Doc #: 63 Filed: 04/21/20 Page: 1 of 6 PAGEID #: 741




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

     MEGAN PASTIAN,                                 )
                                                    )
               Plaintiff,                           )
                                                    )    CASE NO.: 3:17-cv-00252-SLO
     v.                                             )
                                                    )
     INTERNAL CREDIT SYSTEMS, INC.,                 )
     et al.                                         )
                                                    )
               Defendants.                          )


    DEFENDANT’S SUPPLEMENTAL MEMORANDUM OF LAW IN OPPOSITION
        TO PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

          On March 30, 2020, this Court ordered the parties to submit briefs on the issue of standing

as it relates to the case of Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855 (6th Cir. 2020) given

that the opinion was issued after the close of briefing. The scope of this supplemental brief is to

analyze Buchholz and explain why it supports Defendant’s position that Plaintiff lacks standing.

          The Buchholz court examined the question of whether a plaintiff in an FDCPA case could

adequately plead standing for a procedural violation that allegedly cause no more than emotional

damages. Buchholz, PA, 946 F.3d at 863-70. It found that the emotion injury in that case was not

an injury-in-fact, and the purely procedural violation of the FDCPA was also not an injury-in-fact.

Id. at 866, 870.

          Standing has three elements: The plaintiff must allege she (1) suffered an injury-in-fact,

(2) that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be

redressed by a favorable judicial decision.” Id. at 861 (citing Spokeo, Inc. v. Robins, ___ U.S. ___,

136 S.Ct. 1540, 194 L.Ed.2d 635 (2016)). Plaintiff carries the burden of establishing all three

elements at the pleadings stage. Id. The injury-in-fact must be both “‘(a) concrete and



                                                1 of 5
   Case: 3:17-cv-00252-SLO Doc #: 63 Filed: 04/21/20 Page: 2 of 6 PAGEID #: 742




particularized, ... and (b) actual or imminent, not conjectural or hypothetical[.]’” Id. (quoting Lujan

v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (internal quotation

marks and citations omitted)).

       A concrete injury is “real and not abstract.” Id. (quoting Spokeo, 136 S. Ct. at 1548).

Plaintiff claims to have suffered the following injuries:


       ICS’s violations of the FDCPA caused Ms. Pastian to suffer from emotional
       distress, manifesting itself in sleepless nights, fear of jailtime, anxiety, and stress.

       ICS’s violations of the FDCPA forced Ms. Pastian to incur the expense of legal
       counsel to compel ICS to stop their harassment.

       ICS’s violations of the FDCPA forced Ms. Pastian to incur the expense of legal
       counsel to brings these claims.

Doc. #15 (First Am. Compl.) ¶¶ 125-27.

       Plaintiff’s pleaded emotional damages (¶ 125) and two types of economic damages (¶¶

126-27). Plaintiff has the burden to sufficiently plead standing and to do so for all of his claims.

The Court summarized Plaintiffs claims as the following:

       1. falsely implying the existence of a legal action against her in Lachman’s first voicemail

           message;

       2. failing to identify itself as a debt collector in the first and second voicemail messages;

       3. misrepresenting the character and amount of alleged debt it was trying to collect from

           her in the collection letter dated May 31, 2017;

       4. threatening to negatively affect her credit; and

       5. ICS’s outrageous conduct during the two phone calls, including the use of obscene or

           profane language and threatening her with possible jail time if she did not pay the debt.

Doc. #61 at 9.




                                                2 of 5
   Case: 3:17-cv-00252-SLO Doc #: 63 Filed: 04/21/20 Page: 3 of 6 PAGEID #: 743




        At the pleading stage, the Court must take as true Plaintiff’s claim that she “suffered

emotional distress.” See Doc. #15 ¶ 125. The Buchholz court explained, though, “‘general

emotional “harm,” no matter how deeply felt, cannot suffice for injury-in-fact for standing

purposes.’” Buchholz, PA, 946 F.3d at 861-62 (quoting Humane Society of United States v.

Babbitt, 46 F.3d 93, 98 (D.C. Cir. 1995) (citing Hein v. Freedom From Religion Found., Inc., 551

U.S. 587, 619–20, 127 S.Ct. 2553, 168 L.Ed.2d 424 (2007) (Scalia, J., concurring in the judgment)

(Courts should reject the “conceptualizing of injury in fact in purely mental terms[.]”). Emotional

distress is an injury-in-fact unless the alleged wrongdoing is “extreme and outrageous” and the

emotional harm must be “severe.” Buchholz, PA, 946 F.3d at 864.

        In this case, the alleged emotional distress equates to “sleepless nights, fear of jailtime,

anxiety, and stress.” Doc. #15 ¶ 125. These types of claimed damages do not rise to an injury-in-

fact because they are not severe. Plaintiff must meet the pleading standard for each of the five

FDCPA violations he alleged. First, falsely implying the existence of a legal action against

Plaintiff is not so “extreme and outrageous” as to meet the definition of injury-in-fact. For these

reasons, Plaintiff fails to satisfy the injury-in-fact pleading requirement as to the first claim.

        Plaintiff’s Second allegation is that Defendant failed to identify itself as a debt collector in

the first and second voicemail messages, but that is nothing more than a mirror procedural violation

that does not give rise to concrete harm and is neither extreme nor outrageous. For these reasons,

Plaintiff fails to satisfy the injury-in-fact pleading requirement as to the second claim.

        Plaintiff’s third allegation Defendant misrepresented the character in amount of the alleged

debt is again hardly extreme or outrageous that could justify a severe emotional distress. For these

reasons, Plaintiff fails to satisfy the injury-in-fact pleading requirement as to the third claim.

Plaintiff’s fourth allegation that Defendant threaten to negatively affect her credit is procedural




                                                 3 of 5
   Case: 3:17-cv-00252-SLO Doc #: 63 Filed: 04/21/20 Page: 4 of 6 PAGEID #: 744




nature, reflects nothing but a speculative future harm that is rarely cognizable, and is neither

extreme, outrageous, or reasonably capable of manifesting severe emotional distress. For these

reasons, Plaintiff fails to satisfy the injury-in-fact pleading requirement as to the fourth claim.

       Plaintiff’s fifth type of alleged FDCPA violations, that ICS used obscene and profane

language and threatened Plaintiff with possible jail time she not pay her debt, is where Plaintiff

comes closest to satisfy the requirements of this being an injury-in-fact. Where Plaintiff falls short,

is that even if the language and alleged threat itself was enough to be extreme and/or outrageous,

Plaintiff has still not pleaded a severe harm or reaction arising from this alleged behavior. Ugly

language is, sadly, not abnormal in everyday life. Plaintiff has pleaded no corroborating facts

claiming to suffer from severe emotional distress. Plaintiff did not claim bodily injury or even

allege she sought medical attention for her emotional distress. As for the threat of jail time, she

must have known that was not possible after consulting her attorney and before filing her claim

against ICS. If true, that claim of possible jail time and was certainly not impeding or immediate

enough to be considered an injury-in-fact. See Buchholz, PA, 946 F.3d at 865 (threat of litigation

was not “certainly in pending” when Buchholz filed his complaint).

       Plaintiff’s half-hearted attempted to assert money damages fails to give her standing

because those are self-imposed injuries. She claims to have incurred expenses of legal counsel to

stop the harassment and to bring these claims. Doc. #15 ¶¶ 125-27. These allegations fail to

establish standing based on economic loss because they are self-imposed injuries. Plaintiff

“‘cannot manufacture standing merely by inflicting harm on themselves based on their fears of

hypothetical future harm that is not certainly impending.” Buchholz, PA, 946 F.3d at 865 (quoting

Clapper v. Amnesty Int'l USA, 568 U.S. 398, 410, 133 S.Ct. 1138, 185 L.Ed.2d 264 (2013)).




                                                4 of 5
   Case: 3:17-cv-00252-SLO Doc #: 63 Filed: 04/21/20 Page: 5 of 6 PAGEID #: 745




       Plaintiff cannot manufacture standing by paying money to a lawyer to file this case. If so,

every Plaintiff in every case would have standing because simply paying anything to have a case

filed would be sufficient. Clapper makes clear parties like Plaintiff cannot establish standing so

easily. Furthermore, the facts alleged make no indication Plaintiff had her counsel ask ICS to

cease any conduct before the case was filed. Plaintiff paid money (allegedly) to an attorney to file

a lawsuit. That cannot meet the pleading requirements for standing.

       Plaintiff cannot plead that his emotional distress equates to an injury-in-fact, and the

procedural violation on its own also fails to be an injury-in-fact because the violation was a conduct

Buchholz, PA, 946 F.3d at 865 (quoting “so outrageous in character, and so extreme in degree, as

to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable

in a civilized community.” Restatement (Second) of Torts § 46, cmt. d (1965). Therefore,

Defendant Internal Credit Systems, Inc. respectfully requests this Court to find Plaintiff failed to

properly plead standing, find it lacks subject matter jurisdiction to proceed with this case, and to

dismiss Plaintiff’s claims without prejudice.

                                                Respectfully submitted,

                                                INTERNAL CREDIT SYSTEMS, INC.


                                                By: /s/ Dennis J. Barton III
                                                Dennis J. Barton III, #55176MO
                                                The Barton Law Group, LLC
                                                17600 Chesterfield Airport Rd., St. 201
                                                Chesterfield, MO 63005
                                                Phone: (636) 778-9520
                                                Fax: (636) 216-6004
                                                dbarton@bartonlawllc.com
                                                Attorney for Defendant Internal Credit Systems

                                 CERTIFICATE OF SERVICE




                                                5 of 5
   Case: 3:17-cv-00252-SLO Doc #: 63 Filed: 04/21/20 Page: 6 of 6 PAGEID #: 746




       I hereby certify that on April 20, 2019, a true and accurate copy of the foregoing was

served to all counsel of record through CM-ECF.

                                                                    /s/ Dennis J. Barton III




                                             6 of 5
